Citation Nr: 1702457	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  14-16 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for prostate cancer.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for diabetes mellitus, type II.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for PTSD.

7.  Entitlement to service connection for a left shoulder disability.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for sleep apnea.

10. Entitlement to an initial rating in excess of 10 percent for right hip osteoarthritis.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to December 1990.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from July 2010 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board notes that the Veteran was denied entitlement to a TDIU in a September 2015 rating decision.  However, as the claim of entitlement to a TDIU is considered part and parcel of the Veteran's increased rating claim, it was not necessary for him to perfect a separate appeal of that issue.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for prostate cancer, diabetes mellitus, PTSD, left shoulder disability, hypertension, and sleep apnea; entitlement to an initial rating in excess of 10 percent for right hip osteoarthritis; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2008 Board decision denied entitlement to service connection for prostate cancer.

2.  Evidence received since the final September 2008 Board decision is new, relates to a matter necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for prostate cancer.

3.  An August 2006 rating decision denied service connection for diabetes mellitus and PTSD; the Veteran did not appeal the August 2006 rating decision or submit documentation constituting new and material evidence within the one-year appeal period.

4.  Evidence received since the time of the final August 2006 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for diabetes mellitus.

5.  Evidence received since the time of the final August 2006 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The September 2008 Board decision, which denied a claim of entitlement to service connection for prostate cancer, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2008); currently, 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for prostate cancer has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1105 (2016).

3.  The August 2006 rating decision is final. 38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302,  20.1103 (2016).

4.  Evidence submitted to reopen the claim of entitlement to service connection for diabetes mellitus is new and material, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  Evidence submitted to reopen the claim of entitlement to service connection for PTSD is new and material, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the decision below, the Board reopens the claims of entitlement to service connection for prostate cancer, diabetes mellitus, and PTSD.  This award represents a grant of the only issues decided herein, although the merits of the reopened claims, as well as the other issues on appeal, will be addressed further in the remand section.  Therefore, VA's duties to notify and assist, including pursuant to 38 C.F.R § 3.103(c)(2) (2016), with respect to the reopened claims, are rendered moot.

By way of history, the Veteran filed a claim of entitlement to service connection for prostate cancer, alleging that he was exposed to herbicides while stationed near the Korean Demilitarized Zone from 1975 to 1976 and from 1980 to 1981.  In an August 2005 rating decision, the RO denied entitlement to service connection for prostate cancer on the bases that the evidence did not show the requisite service in Vietnam or Korea during the required time period for presumptive service connection, and because there was no evidence of exposure to herbicides during any other period of service.  In January 2006, the Veteran filed a notice of disagreement in response to the RO's August 2005 denial.  However, in a September 2008 decision, the Board denied the Veteran's claim of entitlement to service connection for prostate cancer on the bases that he did not serve in the Korean Demilitarized Zone at any time during the period from April 1968 to July 1969, he did not serve in Vietnam, prostate cancer was not present in service or within one year of his
discharge from service, and prostate cancer was not otherwise etiologically related to service.  The Veteran did not appeal the Board's September 2008 decision.  Thus, the September 2008 Board decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2016).  

The Veteran's January 2006 notice of disagreement also included separate claims of entitlement to service connection for diabetes mellitus and PTSD.  In an August 2006 rating decision, the RO denied these service connection claims.  Specifically, the RO denied the claim of entitlement to service connection for diabetes mellitus on the bases that the required service in Vietnam was not shown, there was no evidence of exposure to herbicides in any other period of service, and there was no evidence of service at the Korean Demilitarized Zone from April 1968 to July 1969 or assignment to one of the designated units within the four combat brigades of the 2nd Infantry Division or the 3rd Brigade of the 7th Infantry Division.  The RO denied the claim of entitlement to service connection for PTSD on the bases that the evidence did not show a confirmed diagnosis of PTSD which would permit a finding of service connection, and because the available evidence was insufficient to confirm that the Veteran actually engaged in combat or was a prisoner of war.  The Veteran did not appeal the August 2006 rating decision or submit documentation constituting new and material evidence within the one-year appeal period.  The August 2006 rating decision is final. 38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302,  20.1103 (2016).

The Board must determine whether new and material evidence has been presented before it can reopen a claim to readjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2016).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim a de novo basis.  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

VA may reopen and review a claim which has been previously denied if new and material evidence is received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).   

The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  
New evidence added to the record since the August 2006 rating decision and September 2008 Board decision includes additional medical records, statements from the Veteran, and reports of VA examinations conducted in August 2011 and September 2011.  An August 2011 VA diabetes mellitus examination indicated that the Veteran's diabetes had its onset in 1971.  An August 2011 VA PTSD examination indicated that the Veteran had a diagnosis of PTSD that conformed to DSM-IV criteria, and the examiner opined that the condition was at least as likely as not (50 percent or greater probability) incurred in or caused by an in-service injury, event, or illness.  A September 2011 VA genitourinary examination diagnosed the Veteran as having carcinoma of the prostate status post radical
prostatectomy and external beam radiation.  

In addition, since the August 2006 rating decision which denied entitlement to service connection for PTSD, the criteria for verifying in-service stressors were amended, effective July 13, 2010.  The amendment states that:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

38 C.F.R. § 3.304(f)(3).

The Board finds that these records are new, as they were not previously before VA decision makers.  Additionally these records indicate an onset of diabetes mellitus in 1971 as well as a diagnosis of PTSD which the examiner related to events in service.  New records also reference the Veteran's prostate cancer.  Thus, the VA examination reports are new and relate to unestablished facts necessary to substantiate the claims and raise a reasonable possibility of substantiating each claim.  The threshold for reopening a claim is low and this new evidence clearly meets that threshold.  See Shade, supra.  Accordingly, the Board concludes that the claims of entitlement to service connection for prostate cancer, diabetes mellitus, and PTSD are reopened because new and material evidence has been received.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the Veteran's claim of entitlement to service connection for prostate cancer is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim of entitlement to service connection for diabetes mellitus is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim of entitlement to service connection for PTSD is reopened, and to that extent only, the appeal is granted.



REMAND

The Veteran seeks entitlement to service connection for prostate cancer, diabetes mellitus, PTSD, left shoulder disability, hypertension, and sleep apnea; entitlement to an initial rating in excess of 10 percent for right hip osteoarthritis; and entitlement to a TDIU.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

The Board finds that updated VA treatment records must be obtained.  A review of the record shows that the Veteran received regular VA treatment.  However, the most recent VA treatment records associated with the claims file, from the Brunswick Community-Based Outpatient Clinic in Brunswick, Georgia, as well as the Savannah VA Outpatient Clinic in Savannah, Georgia, are dated in August 2014, over two years ago.   Thus, on remand, updated VA treatment records from Brunswick Community-Based Outpatient Clinic as well as the Savannah VA Outpatient Clinic, to include any associated VA medical facilities, since August 2014, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

In addition, the Board notes that the statements of the case relevant to the issues on appeal were issued in April 2014.  However, a supplemental statement of the case was not issued following the addition of new evidence to the record, to include the VA treatment records dated up to August 2014 as well as an August 2015 Hip and Thigh Conditions Disability Benefits Questionnaire.  See 38 C.F.R. §§ 19.31, 19.37 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's updated VA treatment records from the Brunswick Community-Based Outpatient Clinic in Brunswick, Georgia, as well as the Savannah VA Outpatient Clinic in Savannah, Georgia, to include any associated VA medical facilities, since August 2014, and associate these records with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  After the development requested above has been completed, readjudicate the issues on appeal, considering all evidence associated with the claims file since the April 2014 statement of the case.  If any benefit sought remains denied, then the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



___________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


